Order entered February 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00488-CR
                                      No. 05-13-00489-CR
                                      No. 05-13-00490-CR
                                      No. 05-13-00505-CR

                            LUIS ALFREDO JUAREZ, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                     Dallas County, Texas
           Trial Court Cause Nos. F10-35332-I, F11-35928-I, F11-35929-I, F11-35930-I

                                            ORDER
       The State’s brief in this case was due to the Court on January 2, 2014. The Court is

gravely concerned about counsel for the State taking no steps to request additional time to file its

brief for over fifty days since its brief was initially due. The basis for extension was given as

follows:


       The undersigned attorney was out of the office several days during the week of

       Christmas; January 1 and 20, 2014, were county holidays; the office was closed due to

       inclement weather more than one day; and the undersigned attorney was out of the office

       two days due to illness during this time.
Only two of these purported impediments to timely filing are before the initial brief deadline of

January 2, 2014.


       Nevertheless, in the interest of justice and to avoid default by the State, the Court

GRANTS the state’s February 26, 2014 motion for extension of time to file state’s brief, but

notes its grave reservations in doing so.


       We ORDER the Clerk of Court to file the state’s brief as of the date of this order.


                                                    /s/     DOUGLAS S. LANG
                                                            JUSTICE